Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr. (2017/0025102) in view of Strassell (2017/0056531).
Brown, Jr. discloses a reconfigurable electronic musical instrument, comprising:  a body (12) having a front surface, a back surface, and an outer edge defining a silhouette (figure 4); a set of strings (inherent – paragraph 68) overlying a portion of the front surface of the body; a cavity (46/74) accessible through the back surface of the body (figures 3 and 4); at least one pickup module (64) having a front surface, a back surface and a peripheral side wall (figure 4); wherein the front surface of the pickup module includes an electrical pickup operative to convert string vibrations into an electrical signal (paragraphs 54-55 and 66); wherein the pickup module is configured to be removably received within the cavity of the body such that the electrical pickup is proximate to the strings (abstract); wherein the electrical signal from the electrical 
	Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the control module includes an outer edge that forms a portion of the silhouette of the body when the control module is attachment thereto (figures 4 and 9).
Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the control module has a thickness that corresponds to the thickness of the body at least where the control module attaches to the body (figure 18).
	Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the control module has front and back surfaces that are flush with the front and back surfaces of the body when the control module is attachment to the body (figures 4-5 and 18).
Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the first electrical connector is disposed on a tab that that extends from the pickup module and overlaps with a portion of the control module containing the second electrical connector when the pickup module is received within the cavity of the body (figures 4 and 18).

Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the first and second electrical connectors are mechanically self-aligned (figure 18).
Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the first and second electrical connectors are magnetically self-aligned (abstract and paragraph 64).
Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the front surface of the pickup module is flush with the front surface of the body when the pickup module is received within the cavity (figures 1, 4, and 18).
Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the control module includes a volume control accessible on the front surface thereof (paragraph 56).
Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein: the pickup module includes a plurality of electrical pickups; and the control module includes a pickup selection control accessible on the front surface thereof (figures 4 and 18).
Brown, Jr. discloses the reconfigurable electronic musical instrument, wherein the instrument is an electric guitar or bass (paragraphs 54-55).
 	Brown, Jr. is discussed above.  Brown, Jr. does not disclose that the strings are not disturbed when the pickup module is received within, or removed from, the cavity.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Strassell with Brown, Jr., because the teachings provide interchangeable pickups, wherein the pickups can be interchanged through a rear entrance of the stringed instrument in such a manner that it does not disturb the existing strings of the instrument.


Response to Arguments
Applicant’s arguments, see remarks, filed 12/05/2020, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown, Jr, and Strassell.
Applicant argued that Brown, Jr. lacked the teachings regarding the newly amended claims.  There was an interview prior to the filing of the present amendment, wherein the examiner agreed the amendment overcame Brown, Jr.  However, as mentioned in the interview summary, the examiner performed an updated search.  In this process, the applicant’s amendment is examined in view of the prior art.  Strassell in conjunction with Brown, Jr. meets the limitations of the present amended claims. The claims are now rejected based on combination of teachings provided in Brown, Jr. and Strassell.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF

/MARLON T FLETCHER/Primary Examiner, Art Unit 2837